Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT:
The Examiner’s comment:
Claims 1 and 30-35 have been allowed.

The Examiner’s statement of reasons for allowance:  
A)  The prior art does not anticipate, teach or suggest the novel bispecific antibody comprising heavy chain CDRs of SEQ ID NO: 225, 226, and 227 comprised within VH of SEQ ID NO: 114,  first light chain binding to CD47 comprising CDRs of SEQ ID NO: 240, 242 and 254 within VL of SEQ ID NO: 168 or light chain of SEQ ID NO: 56, and second light chain binding to CD19 comprising VL of SEQ ID NO: 208 or light chain of SEQ ID NO: 96. 
B)  The provisionally double patenting rejections are withdrawn in view of the instant application being filed earlier than the applications 16/015592 and 16/042889.  However, applicant should consider filing terminal disclaimers if the same subject matters remain claimed in those applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 1/25/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642